FILED
                                                                           Mar 02 2018, 10:08 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Darren Bedwell                                            Curtis T. Hill, Jr.
Marion County Public Defender                             Attorney General of Indiana
Appellate Division
Indianapolis, Indiana                                     Laura R. Anderson
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Zechariah James,                                          March 2, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A05-1708-CR-1792
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Kurt Eisgruber,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          49G01-1604-MR-14197



Bradford, Judge.




Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018                            Page 1 of 10
                                           Case Summary
[1]   In June of 2017, Appellant-Defendant Zechariah James was convicted of the

      murder of Antoan Johnson. In challenging his conviction on appeal, James

      argues that the trial court abused its discretion and violated his constitutional

      right to present a defense by excluding certain proffered evidence from trial.

      The evidence in question is related to an alleged prior threat made by the victim

      to James approximately two years prior to the murder. Because the trial court

      did not abuse its discretion in excluding the proffered evidence as too remote,

      we affirm.



                             Facts and Procedural History
[2]   At some point, James and Danitra Johnson were involved in a romantic

      relationship and had a daughter together. Danitra subsequently married

      Antoan. At times, the seemingly inconsistent nature of James’s relationship

      with his daughter caused conflict between the parties. However, the parties’

      relationship had improved prior to the date in question. Also prior to the date

      in question, Danitra had assisted James in purchasing a vehicle, with Danitra’s

      name being listed on the bill of sale.


[3]   At around 11:00 p.m. on April 10, 2016, James dropped his daughter off at

      Danitra’s home in Indianapolis. James then went to meet some friends at a

      nightclub called “The Point.” Tr. Vol. III, p. 107. While at the nightclub,

      James’s vehicle was towed.


      Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 2 of 10
[4]   James went to the tow yard to retrieve his vehicle. Upon arriving, the staff at

      the tow yard allowed James to approach the vehicle to retrieve the bill of sale in

      order to prove he owned the vehicle. While retrieving the bill of sale, James

      also retrieved his gun. James subsequently learned that because Danitra’s name

      was listed on the bill of sale, she was the only individual to whom the tow yard

      could release the vehicle.


[5]   At approximately 3:45 a.m. on April 11, 2016, James called Danitra to ask her

      to come to the tow yard and help him retrieve his vehicle. James called and

      texted Danitra several times. Danitra did not answer the phone calls or respond

      to the texts because it was late and she did not want her husband to become

      concerned about James calling her so late at night. James then called Antoan.

      Danitra answered but hung up without speaking to James. Eventually, Antoan

      returned James’s call. James told Antoan that he “wasn’t trying to cause

      trouble” and that he needed Danitra’s help to retrieve his vehicle. Tr. Vol. II, p.

      56. James became angry when Antoan told him that he would have to pay for

      his and Danitra’s assistance. James then told Antoan that he “was going to pull

      up on him.” Tr. Vol. II, p. 57. Danitra understood James “to be angry” and

      that he was going to come to her home. Tr. Vol. II, p. 57. Danitra was scared

      and neither she nor Antoan wanted to go to the tow yard with James.


[6]   Danitra and Antoan attempted to evade James by leaving their home.

      However, as they were leaving, James arrived at their home. James told

      Danitra “You know I don’t play about my money. I want my car out.” Tr.

      Vol. II, p. 61. Danitra was scared because she recognized that James was

      Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 3 of 10
      “really, really angry.” Tr. Vol. II, p. 62. Danitra and Antoan agreed to help

      James but indicated that they needed to make a stop before going to the tow

      yard. While on the way to this alleged stop, Danitra and Antoan again

      attempted to evade James by making a “U-turn” before coming to a stop. Tr.

      Vol. II, p. 64.


[7]   Initially, Danitra and Antoan believed that the vehicle in which James was a

      passenger continued towards the tow yard. However, soon after they stopped,

      James approached their vehicle “[r]eally fast” with a gun his hand. Tr. Vol. II,

      p. 66. After seeing James’s gun, Danitra placed a gun that she had brought

      with her between the center console and Antoan’s seat. James pointed his gun

      at Antoan and instructed him to “[u]nlock the door.” Tr. Vol. II, p. 68.

      Antoan, who was sitting in the driver’s seat, unlocked the doors to the vehicle.

      James then “jumped in the back seat right behind” Antoan. Tr. Vol. II, p. 68.

      Once inside the vehicle, James continued to wave his gun and yell at Danitra

      and Antoan. Although Antoan was aware of the gun that Danitra had placed

      beside him, he “never lifted it up” or pointed it at James. Tr. Vol. II, p. 69.


[8]   At some point, Antoan asked James “What’s all the loud talk about?” and

      started to get out of the vehicle. Tr. Vol. II, p. 71. Before he could do so,

      however, James shot him multiple times in the back. Afraid that James might

      also shoot her, Danitra quickly exited the vehicle and ran to safety before

      calling 911.




      Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 4 of 10
[9]    On April 15, 2016, Appellee-Plaintiff the State of Indiana (“the State”) charged

       James with murder and Level 4 felony unlawful possession of a firearm by a

       serious violent felon. On June 24, 2017, James filed a motion to bifurcate the

       unlawful possession charge from the murder charge. The trial court granted

       this motion prior to the start of James’s two-day trial on June 26, 2017.


[10]   At trial, James admitted that he shot Antoan multiple times in the back, but

       claimed that he did so in self-defense. In support of his claim of self-defense,

       James sought to introduce evidence indicating that at some point in 2014,

       Antoan threatened to kill him after he dropped his daughter off at Danitra’s

       home. The State objected to the admission of evidence relating to the alleged

       threated, arguing that evidence was not relevant and should be excluded. In

       making this argument, the State claimed that because approximately two years

       had passed and the parties’ relationship had significantly improved since the

       alleged threat had been made, one could not reasonably infer that the alleged

       threat continued to make James to fear for his safety. The trial court agreed

       with the State’s position and, after allowing defense counsel the opportunity to

       make an offer to prove, excluded evidence relating to the prior alleged threat.


[11]   The trial continued and the trial court allowed James to introduce other

       evidence in support of his claim of self-defense, including James’s claim that

       Antoan threatened to shoot him moments before James shot Antoan. At the

       conclusion of trial, the jury found James guilty of Antoan’s murder. The

       remaining unlawful possession of a firearm charge was subsequently dismissed

       and the trial court sentenced James to a sixty-year term of incarceration.

       Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018    Page 5 of 10
                                  Discussion and Decision
[12]   James argues that the trial court violated his constitutional right to present a

       defense by excluding certain proffered evidence from trial.


               The admissibility of evidence is within the sound discretion of the
               trial court. Curley v. State, 777 N.E.2d 58, 60 (Ind. Ct. App.
               2002). We will only reverse a trial court’s decision on the
               admissibility of evidence upon a showing of an abuse of that
               discretion. Id. An abuse of discretion may occur if the trial
               court’s decision is clearly against the logic and effect of the facts
               and circumstances before the court, or if the court has
               misinterpreted the law. Id. The Court of Appeals may affirm the
               trial court’s ruling if it is sustainable on any legal basis in the
               record, even though it was not the reason enunciated by the trial
               court. Moore v. State, 839 N.E.2d 178, 182 (Ind. Ct. App. 2005).
               We do not reweigh the evidence, and consider the evidence most
               favorable to the trial court’s ruling. Hirshey v. State, 852 N.E.2d
1008, 1012 (Ind. Ct. App. 2006).


       Scott v. State, 883 N.E.2d 147, 152 (Ind. Ct. App. 2008).


[13]   While a defendant has a constitutional right to present a defense, this right is

       not absolute. See Roach v. State, 695 N.E.2d 934, 939 (Ind. 1998). “‘In the

       exercise of this right, the accused, as is required of the State, must comply with

       established rules of procedure and evidence designed to assure both fairness and

       reliability in the ascertainment of guilt and innocence.’” Id. (quoting Chambers

       v. Mississippi, 410 U.S. 284, 302 (1973)). One such rule requires that the

       evidence presented by the parties be relevant. See Sanchez v. State, 749 N.E.2d
509, 521 (Ind. 2001). Thus, as the State correctly points out, James had a


       Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 6 of 10
       constitutional right to present relevant evidence in support his defense, but had

       no such right to present evidence that was found not to be relevant.


                                  James’s Self-Defense Claim
[14]   James admitted during trial that he shot Antoan multiple times in the back, but

       claims that he did so in self-defense. “A valid claim of self-defense is a legal

       justification for an otherwise criminal act.” Henson v. State, 786 N.E.2d 274,

       277 (Ind. 2003) (citing Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000)). “A

       person is justified in using reasonable force against another person to protect

       himself … from what he reasonably believes to be the imminent use of unlawful

       force.” Ind. Code § 35-41-3-2(c). Further, a person is justified in using deadly

       force “if the person reasonably believes that the force is necessary to prevent

       serious bodily injury to the person[.]” Id. “A claim of self-defense requires a

       defendant to have acted without fault, been in a place where he or she had a

       right to be, and been in reasonable fear or apprehension of bodily harm.”

       Henson, 786 N.E.2d at 277 (citing White v. State, 699 N.E.2d 630, 635 (Ind.

       1998)).


[15]   Generally, “[w]hen a claim of self-defense is interposed, ‘[a]ny fact which

       reasonably would place a person in fear or apprehension of death or great

       bodily injury is admissible.’” Hirsch v. State, 697 N.E.2d 37, 40 (Ind. 1998)

       (quoting Russell v. State, 577 N.E.2d 567, 568 (Ind. 1991)) (first set of brackets

       added, second set in original). However, evidence must pass the “liberal

       relevancy standard of Evidence Rule 401.” See id. at 41. Under Evidence Rule


       Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 7 of 10
       401, “[e]vidence is relevant if: (a) it has any tendency to make a fact more or

       less probable that it would be without the evidence; and (b) the fact is of

       consequence in determining the action.”


[16]   At trial, James sought to introduce evidence that at some point in 2014, Antoan

       threatened him after he dropped his daughter off at Danitra’s home.

       Specifically, James claimed that Antoan told him “Hey, if you come over here

       again, I got something for you. I’m going to shoot your a[**] and I’m going to

       shoot your baby mama and I’ll beat your kid [sic] a[**].” Tr. Vol. III, p. 104.

       The State argued that evidence relating to the alleged threat was not relevant

       and should be excluded because “given the two year gap, its tenuous to link to

       the date of the murder, and the fact that they were around each other after that

       purported threat was made within those two years … that they got along

       towards the end around the time that the murder happened, so the fact that they

       were talking and they were getting along, it’s just too -- it’s too remote in

       time[.]” Tr. Vol. II, p. 16. The trial court agreed with the State’s position and

       excluded evidence relating to the prior alleged threat.


[17]   Our review of the record convinces us that trial court’s decision was not clearly

       against the logic and effect of the facts or the circumstances before the trial

       court. The record indicates that Antoan’s previous threat was allegedly made

       during a contentious time for the parties and that the parties had since resolved

       their issues. Moreover, in the time since the threat had allegedly been made,

       the parties relationship had improved to the point that the parties were able to

       interact in a cordial manner on a somewhat frequent basis. Nothing in the

       Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 8 of 10
       record or the proffered evidence would support the reasonable inference that

       James felt threatened by Antoan during the intervening two years since the

       threat was allegedly made.


[18]   We acknowledge that James cites to the Indiana Supreme Court’s decision in

       Littler v. State, 871 N.E.2d 276 (Ind. 2007), in support of his claim that the trial

       court abused its discretion in excluding the proffered evidence. In Littler, the

       defendant sought to introduce evidence to corroborate his testimony explaining

       why he feared that the victim, who happened to be his twin brother, was about

       to stab him at the time of the shooting. 871 N.E.2d at 278. Specifically, the

       defendant sought to introduce his mother’s testimony regarding the fact that the

       victim had previously stabbed the defendant and other family members, the

       victim suffered from ongoing mental illness, the victim’s mental illness was

       untreated, and the victim was in a manic state at the time of the incident. Id.

       The Indiana Supreme Court concluded that the “mother’s testimony

       confirming [the victim’s] numerous prior stabbings, his mental condition, and

       his history of violent behavior would be very probative and relevant to the jury’s

       evaluation of the objective reasonableness of [the defendant’s] belief that he

       needed to use force against [the victim] and would also lead substantial

       credibility to [the defendant’s] assertions.” Id. at 279.


[19]   In Littler, the known threat was ongoing as it appeared to be connected to the

       victim’s untreated mental illness. Stated differently, the threat of violent and

       aggressive behavior by the victim was ongoing, including at the time of the

       alleged offense. In this case, however, nothing suggests that the alleged threat,

       Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018    Page 9 of 10
       which again was made approximately two years before James shot Antoan, was

       ongoing or that James continued to fear for his safety. Thus, we find the facts

       supporting the Indiana Supreme Court’s decision in Littler to be distinguishable

       from the facts and circumstances presented in the instant matter.


[20]   Upon review, we agree with the trial court’s conclusion that given the facts and

       circumstances of this case, the alleged threat was too remote in time to be

       relevant to whether James acted in self-defense when he shot Antoan. As such,

       we conclude that the trial court did not abuse its discretion in excluding the

       proffered evidence.


[21]   The judgment of the trial court is affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 49A05-1708-CR-1792 | March 2, 2018   Page 10 of 10